HUXMAN, Circuit Judge
(dissenting).
Since I entertain the view that the receiver was improperly appointed,1 it is my conclusion that the judgment of the lower court should be affirmed; Although the judgment was not based on this ground, it is nonetheless correct and should, therefore, stand. Because I have based my conclusion that the judgment should be affirmed on the ground that the appointment of the receiver is void does not mean that I am in disagreement with the trial court’s findings that the state court first obtained jurisdiction of the fund and that the statutory deposit is a trust fund and not an asset of the Inland Empire Insurance Company. It only makes it unnecessary to consider the court’s-findings.

. See dissenting opinion Inland Empire Insurance Company v. Freed, 10 Cir., 239 F.2d 289.